Citation Nr: 0833386	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mary L. Pendergrass


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from October 1983 until 
December 1990.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
September 2004 rating decision.

The veteran also requested a hearing before a member of the 
Board, which was scheduled for April 2008.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he currently has a low 
back disorder due to service.

The record indicates that the veteran's August 1983 
enlistment examination noted that the veteran had minimal 
scoliosis.  Service treatment records, such as in January 
1984, further indicated that the veteran complained of back 
pain and was found to have right convex scoliosis.  A back 
disorder, including lumbosacral strain, was found by the June 
2007 VA examination, as well as a back condition with 
dextroscoliosos of the spine.  The May 2008 BVA decision 
remanded the veteran's claim for a VA medical opinion or 
examination to determine if the veteran currently has a back 
disorder that either manifested as a result of service or was 
manifested due to the aggravation of a back disorder that 
preexisted service.

The development directed by the Board in its last remand was 
not accomplished. Although an opinion, which included the 
review of the veteran's medical records, was provided 
regarding whether the veteran's current back disorder was due 
to his service, the opinion did not address the question of 
whether the veteran's preexisting back disorder was 
aggravated while in service.  The law mandates that where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for an 
addendum to the June 2007 VA 
examination report.  The claims file 
and a copy of this Remand must be made 
available to the reviewing examiner, 
and the examiner should indicate that 
the claims file was reviewed.  The need 
for further clinical examination or 
testing of the veteran is left to the 
discretion of the reviewing VA 
examiner.  

The reviewing examiner (preferably the 
original examiner) should address the 
issue of whether any back disorder 
identified during the veteran's service 
preexisted his service.  If a back 
disorder is found to have preexisted 
service, the approximate date of its 
onset should be established, if 
possible.  The examiner should also 
note if the disorder is of a congenital 
nature or is a developmental defect.

The examiner should opine as to whether 
it is at least as likely as not (that 
is, at least a 50-50 degree of 
probability) that a preexisting back 
disorder was aggravated by service, and 
if possible to what extent it was 
aggravated beyond the natural 
progression of the disorder.  
In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
